IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1399-10


CARLOS OMAR NIETO, Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

HIDALGO COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of indecency with a child and sentenced to confinement
for fourteen years.  The Court of Appeals affirmed the conviction. Nieto v. State, (Tex.
App. -- Corpus Christi, No. 13-09-00302-CR, delivered August 27, 2010).  Appellant's
petition for discretionary review was dismissed as untimely filed on January 12, 2011. 
Appellant has filed a motion for rehearing requesting reinstatement of his petition so that
it will be considered by this Court.  Appellant's motion for rehearing is granted.  His
petition filed on December 27, 2010 is reinstated as of March 2, 2011 and will be
considered in accord with Tex.R.App.P. 68. 

Delivered March 2, 2011
Do not publish